United States Court of Appeals
                     For the First Circuit


No. 13-1438
                         JOSEPH TRAVERS,

                     Plaintiff, Appellant,

                               v.

                FLIGHT SERVICES & SYSTEMS, INC.,

                      Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. George A. O'Toole, Jr., U.S. District Judge]


                             Before

                       Lynch, Chief Judge,
              Thompson and Kayatta, Circuit Judges.



          Brant Casavant, with whom Shannon Liss-Riordan and
Lichten & Liss-Riordan, P.C. were on brief, for appellant.
          Christopher M. Pardo, with whom Jeffery M. Rosin and
Constangy, Brooks, & Smith LLP were on brief, for appellee.




                        December 12, 2013
           KAYATTA, Circuit Judge.      Appellee Flight Services fired

Appellant Joseph Travers as he pursued a lawsuit against the

company under the Fair Labor Standards Act ("FLSA").            Flight

Services says it terminated Travers for violating company policy.

Travers says he was fired in retaliation for his FLSA lawsuit.

Because a reasonable jury could return a verdict for Travers

without    relying   on    improbable    inferences   or   unsupported

speculation, we vacate the district court's grant of summary

judgment to the company.

                             I. Background

           The district court granted judgment to Flight Services

before any factfinder could evaluate the competing evidence and

inferences.   We therefore describe the facts giving rise to this

lawsuit in a light as favorable to Travers as the record will

reasonably allow, without implying that the following is what

actually occurred. McArdle v. Town of Dracut, 732 F.3d 29, 30 (1st

Cir. 2013).

           Travers began work in 2004 as a skycap employed by Flight

Services, a company that provides services to airlines, including

JetBlue.   In April 2008, Travers filed a lawsuit against JetBlue.

Roughly a year later, he amended the complaint to include Flight

Services as a defendant.     As amended, the complaint brought five

claims on behalf of Travers and ten other plaintiffs, representing

a putative class of skypcaps.      Count I of the complaint charged


                                  -2-
JetBlue and Flight Services with violating the FLSA by failing to

pay the federal minimum wage.

            By all accounts, Travers acted as the leader among the

plaintiffs, encouraging others to join the suit, coordinating with

counsel on behalf of the plaintiffs, and serving as the first named

plaintiff   on   the   complaint.     According   to   Travers's   former

supervisor Robert Nichols, after Travers filed the suit, Flight

Services CEO Robert Weitzel, Sr., repeatedly yelled at Nichols to

"get rid of [Travers]" and "talk [Travers] into dropping the

lawsuit." Weitzel complained specifically about how much money the

suit was costing the company.        Weitzel made these statements on

telephone conferences in which his son, the president of Flight

Services, also participated. Nichols, in turn, told Travers to "be

careful" because "the company would be coming after" him.          Flight

Services fired Nichols in    April 2010.   The record does not reveal

the reasons for Nichols's termination, and no party has claimed

that the termination is relevant to this case.         Weitzel continued

to serve as CEO.

            By September 2010, Travers and Flight Services were

awaiting decisions on Travers's motion to certify conditionally an

opt-in class under the FLSA, and on Flight Services' motion for

summary judgment. Meanwhile, on September 3, 2010, Flight Services

received a complaint about Travers from a JetBlue passenger, who

said that Travers had solicited a tip.      Flight Services' employee


                                    -3-
handbook bars solicitation of tips, classifying it as grounds for

termination:

     Solicitation of tips shall not be condoned.        This
     includes any form of solicitation to include but not
     limited to -- advising passengers of the amount of the
     tip that they must give to the employee for the service
     provided, refusing to provide service without first
     receiving a tip, selling weight, etc. Employee who are
     [sic] found to have solicited tips will be terminated
     immediately[.]

          The passenger complained about Travers to a JetBlue

supervisor,    whose   report   indicated   that   the   passenger   was

"extremely upset" and felt "bullied." At the supervisor's request,

the passenger wrote a statement describing the incident:

     The baggage man informed me that a tip is required just
     as you would tip in a restaurant. He said this is his
     lively hood [sic]. When I only tipped $1 he got angrier
     [and] said he was sorry I didn't like the service. He
     walked away, told someone he was going on break & slammed
     the door. I felt like [he] was hussling [sic] people.

          Later that day, Flight Services suspended Travers pending

investigation of the complaint and asked him to write a statement

describing his interaction with the passenger.       Travers's account

read as follows:

     I do Recall Customer, Whe[n] She Arrived At Podium I
     Requested I.D. and How many Bags[.] Proceeded To Check
     in Customer[.] Informed her of $2.00 fee Adv Customer
     fee was JetBlue and Tip was not included, Cust got upset
     and stated she didn't have To Tip, I responded tip was
     optional Just Like Restaurant and I Apoligize [sic] If
     she Didn't Like The Service. I Then went on Break.

          Three and a half weeks later, on September 27, 2010, Lisa

Varotsis, a general manager at Flight Services, fired Travers.


                                  -4-
Varotsis had recommended Travers's firing to Flight Services'

director of human resources, who approved it.                According to

Travers, Varotsis gave just one reason for his termination: tip

solicitation.

            Travers filed his retaliation suit in January 2011.

After discovery, the district court granted summary judgment to

Flight Services.

                        II. Standard of Review

            We review de novo the district court's grant of summary

judgment.    McArdle v. Town of Dracut, 732 F.3d 29, 32 (1st Cir.

2013).    Under Federal Rule of Civil Procedure 56, a "court shall

grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law."       Fed. R. Civ. P. 56(a).        In this

case, as in many others, deciding whether a factual dispute is

"genuine" poses the most difficult challenge.      We label a dispute

genuine if "a reasonable jury, drawing favorable inferences, could

resolve it in favor of the nonmoving party. . . .              Conclusory

allegations, improbable inferences, and unsupported speculation,

are insufficient to establish a genuine dispute of fact." Triangle

Trading Co., Inc. v. Robroy Indus., Inc., 200 F.3d 1, 2 (1st Cir.

1999)    (internal   citations,   quotation   marks,   and    alterations

omitted).




                                   -5-
                            III. Analysis

          Indisputably,     Travers's    evidence    would    enable   a

reasonable jury to conclude that Flight Services CEO Weitzel wanted

to fire Travers because of the FLSA lawsuit.     Nevertheless, Flight

Services argues that the evidence concerning the circumstances of

Travers's firing would not allow a reasonable jury to find a causal

connection between Weitzel's retaliatory animus and that firing.

          In support of its argument, Flight Services points,

first, to the lack of any direct evidence that Weitzel had a role

in the decision to fire Travers or that those who made the decision

(Varotsis and the human resources director) were even aware of

Weitzel's views. Flight Services correctly describes the evidence:

the record contains no testimony or document chronicling any

communication regarding Travers between Weitzel or Nichols and

those who made the decision to fire Travers.        In many cases, the

lack of such direct evidence linking the person expressing animus

to the allegedly retaliatory act would create a fatal gap in proof

that could not be bridged except through implausible inference or

unsupported surmise.      See, e.g., Pearson v. Mass. Bay Transp.

Auth., 723 F.3d 36, 41 (1st Cir. 2013); Medina-Munoz v. R.J.

Reynolds Tobacco Co., 896 F.2d 5, 10 (1st Cir. 1990);        Gray v. New

Eng. Tel. & Tel. Co., 792 F.2d 251, 255 (1st Cir. 1986).

          Here, though, the retaliatory animus resided at the apex

of the organizational hierarchy.       It repeatedly took the form of


                                 -6-
express    directives    to    Travers's    supervisor,     Nichols,    in   the

presence of another senior manager, Weitzel's son.                  A rational

juror could conclude that such strongly held and repeatedly voiced

wishes of the king, so to speak, likely became well known to those

courtiers who might rid him of a bothersome underling. See Freeman

v.   Package   Mach.    Co.,   865 F.2d 1331,    1342   (1st    Cir.   1988)

(observing in a discrimination case that "[t]he battle plan of the

admiral is a valid datum in assessing the intentions of the

captain . . . .").

            A CEO sets the tone and mission for his subordinates,

many of whom presumably consider it an important part of their jobs

to figure out and deliver what the CEO wants.               This CEO, we must

assume, bristled so fiercely that he expressly and repeatedly

demanded    that   Travers      be   fired.         Weitzel's      instructions

qualitatively differ from the less probative remarks found unable

to carry the plaintiff's burden in other cases.              They are neither

"stray," see Straughn v. Delta Air Lines, Inc., 250 F.3d 23, 36

(1st Cir. 2001), nor ambiguous, see Gonzalez v. El Dia, Inc., 304
F.3d 63, 70 (1st Cir. 2002), nor stale, see Alvarado-Santos v.

Dep't Of Health, 619 F.3d 126, 133 & n.5 (1st Cir. 2010).                    They

hone in on a specific employee, direct the precise action taken,

and flow from a source with the formal authority to enforce

compliance.    On such a record, it is neither irrational nor unfair

to infer--if a jury is so inclined--that knowledge of Weitzel's


                                      -7-
directive spread to other managers, themselves likely reluctant to

frustrate the CEO's objective.       After all, if   Weitzel would

unabashedly and repeatedly voice such sentiments to Nichols, then

why not to Nichols's replacement, Varotsis, or to the director of

human resources, who approved the firing?   No compelling evidence

shows that Weitzel's ire, or the cause for that ire, abated.   And

the fact that Varotsis has not directly denied awareness of

Weitzel's unhappiness with Travers adds further grist for such a

line of thinking.

          Flight Services next argues that Travers cannot show a

causal link between retaliatory animus (no matter how widespread)

and his discharge because he committed an offense that would have

resulted in his termination anyway.     The parties agree that the

applicable standard requires "but-for" causation.1 Flight Services

is therefore correct that Travers's claim would fail if Flight

Services would have fired him absent retaliatory animus. See

Kearney v. Town of Wareham, 316 F.3d 18, 24 (1st Cir. 2002).   And

Flight Services also correctly reasons that the evidence here would

allow a reasonable jury to conclude that Flight Services would have



     1
      Because the parties agree, we need not determine the precise
standard of causation applicable to this case. We note, however,
that the Supreme Court has required "but-for" causation under the
similarly-worded anti-retaliation provision of Title VII of the
Civil Rights Act of 1964, rejecting the "motivating factor" test
applied by the lower court in that case. Univ. of Texas Sw. Med.
Ctr. v. Nassar, 133 S. Ct. 2517, 2533 (2013).


                               -8-
fired Travers for soliciting tips even if he had never filed the

FLSA lawsuit.2     On review of the entry of summary judgment for

Flight Services, however, the question is not whether a reasonable

jury could find that Flight Services would have fired Travers even

in the absence of retaliatory intent.               Rather, the question

pertinent   to    our    review   of   summary   judgment   is   whether   no

reasonable jury could find otherwise.

            We conclude that the evidence in this case would not so

limit the range of the jury's findings.              On the facts viewed

favorably to Travers, it remains plausible that the pre-existing

retaliatory motive tipped the scales when the company decided

whether Travers had violated company policy in a way that required

his termination.        According to the statement Travers wrote on the

day of the passenger's complaint, he told the passenger that a tip

was "optional just like [at a] restaurant." Flight Services itself

posts a sign at the skycap stand similarly stating, "tipping is

optional but greatly appreciated," and Flight Services admittedly

allows its skycaps to tell customers directly that "tips are not

required    but   are     appreciated."      The   company's     policy,   by

comparison, does not define "tip solicitation" but includes only



     2
        Flight   Services  also   claims   other  non-retaliatory
justifications for Travers's firing.    The other justifications,
however, find no provenance in any writing created prior to this
litigation, were not mentioned at all when Varotsis told Travers
why the termination was justified, and otherwise lack attributes
that would compel a jury to accept them as true.

                                       -9-
three examples, all of which are significantly more extreme than

the conduct Travers has admitted: "advising passengers of the

amount of the tip that they must give to the employee," "refusing

to provide service without first receiving a tip," and "selling

weight."   Plausibly, then, Travers's conduct, while perhaps edging

beyond what was expressly permitted, did not indisputably cross

into what was clearly prohibited.

            Flight Services counters that it does not matter whether

Travers himself admitted to conduct that made termination certain.

Rather,    as   long   as   an   aggrieved     customer   made    a   first-hand

complaint, "termination is essentially assured."                 This argument,

though, runs aground on the testimony of Flight Services' own

director of human resources.              She said that Flight Services

actually considers the statements of both the employee and the

passenger, and then terminates the employee when it "feel[s] that

it was, indeed, solicitation . . . ."               Similarly, the written

policy calls for termination not when solicitation is alleged, but

when it is "found."         In short, Flight Services' evaluation of

accusations left room for judgment and discretion.

            Nor does the record show that Flight Services terminated

every employee accused of tip solicitation.                 Travers's former

supervisor, Nichols, related an occasion when he had an employee

transferred,     not   fired,     for    "bugging   passengers        for   tips."

Although Flight Services disputes this testimony, if believed by a


                                        -10-
jury it would point in the direction of a finding that Travers

might well have been spared had he done only what he admitted

doing, but for a desire to get rid of him.       See Che v. Mass. Bay

Transp. Auth., 342 F.3d 31, 38 (1st Cir. 2003) (holding that

"[e]vidence of discriminatory or disparate treatment," such as

evidence that other employees were not disciplined for engaging in

the same conduct as the plaintiff, can be sufficient to show

retaliation).

             At least one of Travers's coworkers, Jing Wei, was also

accused by an apparently unbiased third party of soliciting tips,

yet remains employed. Flight Services argues that its retention of

Wei actually disproves Travers's case because Wei also participated

in Travers's wage lawsuit and was not fired. But Travers, not Wei,

acted as the organizing force behind the suit and found himself in

the CEO's crosshairs.

             Additionally, Flight Services argues that one can draw no

reasonable inference favorable to Travers from Wei's survival

because the case against Wei was weaker than that against Travers

and was insufficient to warrant termination. The two cases must be

distinguished, says Flight Services, because the complaint against

Wei came from a passenger's daughter, who did not claim to have

witnessed the incident, while the complaint against Travers came

from   the   affected   passenger   herself.   While   this   difference

plausibly explains why Flight Services fired Travers and not Wei,


                                    -11-
a rational jury could also conclude on this record that the first-

hand/second-hand        distinction    served   merely        as   a   post-hoc

justification     for    disparate    treatment.        Importantly,    Flight

Services has produced no compelling evidence that it recognized

such a distinction before tendering it as an explanation in this

lawsuit.

            The other proposed distinctions between Wei and Travers

are similarly open to question. In its brief, Flight Services says

that it was unable to confirm the allegation against Wei, but the

record contains nothing to show that the company made any effort to

do so.     Flight Services also argues that Travers, unlike Wei,

harassed Varotsis during her investigation of the complaint against

him.    But Flight Services failed to mention this distinction in

explaining why Travers and Wei were treated differently in the

statement of material facts submitted to the district court with

its    summary   judgment   motion,    and   presents    no   contemporaneous

evidence to support it.       Moreover, Travers denies it.

            Besides attempting to distinguish Wei’s situation from

that of Travers, Flight Services also provides evidence that five

other employees were fired for tip solicitation between 2008 and

2011.    It is true that these five instances comport with Flight

Services' proffered distinction between first-hand and second-hand

complaints: in each case, Flight Services fired the employee after

receiving a first-hand complaint against him.            In four of the five


                                      -12-
instances, however, the employee engaged in conduct going well

beyond what Travers admitted to.      One threatened to abandon a

passenger in a wheelchair unless he received a tip; a second

attempted to rob a customer; a third brought a wheelchair-bound

passenger to an ATM, demanded a tip, then dropped the passenger's

luggage and pushed the passenger into a cart; and the fourth

expressly demanded a tip of at least twenty dollars. The fact that

Flight Services fired these employees for such conduct does not

mean that it would have fired Travers for materially less egregious

conduct (assuming his account had been believed).   Only the fifth

example lacks such additional elements pointing to a flagrant

violation of company policy, but the termination there occurred

almost one year after Travers filed this suit, greatly reducing the

persuasive force of the example.

          In so reasoning, we offer an important note of caution.

In subjecting to considerable scrutiny Flight Services' comparison

of its treatment of Travers to its treatment of other employees

accused of tip solicitation, we do not suggest that this evidence

paints a sufficiently clear picture of disparate treatment among

employees to provide support for an inference of retaliation.   We

hold only that the evidence is not so clear as to place beyond

reasonable challenge the assertion that Flight Services would have

fired Travers even had its CEO not been intent on doing so because

of Travers's FLSA lawsuit.


                               -13-
                          IV. Conclusion

          For the foregoing reasons, as the record now stands,

there remains a genuine dispute as to whether the people who

decided to fire Travers acted with awareness of the CEO's desire to

retaliate and, if so, whether Travers would have been fired anyway

for reasons other than pursuit of his rights under the FLSA.     We

therefore vacate the district court's grant of summary judgment to

Flight Services, and we remand to the district court for further

proceedings consistent with this opinion.   We award no costs.

          So ordered.




                               -14-